Citation Nr: 0532612	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for fibromyalgia, 
currently rated 20 percent disabling.

2.  Entitlement to an increased rating for thoracolumbar 
strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1976 to 
February 1979.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In June 2004, this matter was 
remanded to the RO for additional development, which has been 
accomplished.

It is noted that in August 2003, a hearing was held before a 
Veterans Law Judge, who is no longer with the Board.  The 
veteran was notified of this and provided with the 
opportunity to have a hearing before another Veterans Law 
Judge, which she declined.    

The issue of entitlement to an extraschedular rating for 
fibromyalgia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Fibromyalgia is manifested by widespread musculoskeletal 
pain and tender points that are constant and refractory to 
therapy.  

2.  The veteran's thoracolumbar strain causes minimal, if 
any, functional impairment, separate and apart from that 
attributable to the fibromyalgia.    


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for fibromyalgia 
have been met.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.71a, 
Diagnostic Code 5025 (2005). 

2.  The criteria for an increased rating for thoracolumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.71a Diagnostic Codes 5235-5242, 
5291, 5292, 5295 (2002 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000, and is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice upon receipt and when a substantially complete 
application for benefits is received.  The notice to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The notice also requires that VA inform the claimant 
which information and evidence, if any, the claimant is to 
provide to VA and which information and evidence, if any, VA 
will attempt to obtain on behalf of the claimant. VA will 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  

In a June 2004 letter, VA notified the appellant of the VCAA, 
and complied with the duties to inform under the VCAA.  The 
record shows that she has been informed of what evidence is 
necessary to substantiate her claim, who is responsible for 
obtaining what evidence, and that she may submit any evidence 
within her possession.  The RO has also taken the appropriate 
measures to assist her in obtaining evidence pertinent to her 
claim.  Subsequently, after all proper notification was made, 
the RO adjudicated the claim via a May 2005 supplemental 
statement of the case.  Clearly, from submissions by and on 
behalf of the veteran, she is fully conversant with the legal 
requirements of this case.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran, and is 
thus harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  Although the Court did not 
specifically explain how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
finds that the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) have been satisfied.  

Law and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as is the 
situation in the case at hand, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included  in the 
appropriate bodily system for their evaluation.  Dyspnea, 
tachycardia, nervousness, fatigability, etc., may result from 
many causes; some may be service connected, others, not.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The rating criteria for evaluation of musculoskeletal 
disorders changed during the pendency of this appeal.  The 
Diagnostic Codes for evaluating disorders of the spine 
changed effective September 23, 2002, and again effective 
September 26, 2003.  The claim for increased rating for 
thoracolumbar strain was filed in 2001.  Therefore, the Board 
will list the criteria in effect prior to September 23, 2002, 
and thereafter.    

Pre-September 23, 2002 Rating Criteria

529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002)

529
2
Spine, limitation of motion of, lumbar:

Severe
40

Moderat
e
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002)

529
5
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002)


Post September 23, 2002 Rating Criteria

The rating criteria for evaluating disorders of the spine 
changed effective September 23, 2002 (see 38 C.F.R. § 4.71a).  
There were no changes made to Diagnostic Codes 5291, 5292, or 
5295.  (Although there were changes made to DC 5293, which 
addresses intervertebral disc syndrome (IVDS), this DC is not 
applicable in this case as the veteran does not have IVDS.)  

Post September 26, 2003 Rating Criteria

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
(The Board will not address the formula for rating IVDS based 
on incapacitating episodes as it is not for consideration in 
this case.)  

502
5
Fibromyalgia (fibrositis, primary fibromyalgia syndrome)

With widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's-like 
symptoms:

That are constant, or nearly so, and refractory to 
therapy
40

That are episodic, with exacerbations often 
precipitated by environmental or emotional stress or 
by overexertion, but that are present more than one-
third of the time
20

That require continuous medication for control
10
Note: Widespread pain means pain in both the left and right 
sides of the body, that is both above and below the waist, 
and that affects both the axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2005) 

Factual Background

The pertinent medical evidence of record indicate that the 
veteran has had medical evaluations and treatment, to include 
physical therapy, on many occasions, primarily for pain and 
stiffness of the back.  

VA medical examinations of record include an October 2001 
fibromyalgia examination.  Report of this examination 
indicates that the veteran worked 40 hours per week at an RO.  
In the past six months, she had missed work three or four 
days a month due to health problems.  Range of motion testing 
was as follows:  lateral bending was 20 degrees to each side; 
rotation was to 40 degrees to each side; extension was to 20 
degrees; forward flexion was to 60 degrees.  She had pain at 
the lumbosacral spine with range of motion.  There were no 
spasms.  Straight leg raises were negative.  Reflexes were 1+ 
and symmetrical.  Upper and lower body strength was 4.  She 
had full range of motion in her shoulders.  There was 
tenderness at the acromioclavicular joints.  She had 
tenderness and trigger points throughout the spine on both 
sides from cervical down to lumbosacral as well as clavicle 
trigger points at the angle of Louis.  She had none on the 
knees or the lower extremities.  It was primarily the spine, 
acromioclavicular, angle of Louis, and upper extremities. 

X-rays of the lumbar spine showed that the lumbar lordosis 
was maintained.  The vertebral bodies, disc spaces and 
posterior elements appeared unremarkable.  However, the 
Ferguson's lumbosacral angle measured 60 degrees (upper 
limits of normal 34 degrees).  The line of weight bearing 
fell far anterior to the sacrum.  These combined findings 
were strongly in favor of lumbosacral instability.  X-rays 
also showed mild degenerative changes in the thoracic spine.  
The shoulders were normal.  X-rays of the cervical spine 
showed mild degenerative spondylosis associated with reversal 
of cervical lordosis.  The diagnoses were chronic pain with 
treatment for fibromyalgia by neurologist; chronic back pain 
with history of thoracolumbar strain with ongoing physical 
therapy interventions and lumbar instability noted on x-ray, 
moderate to severe functional impairment; and history of 
treatment for depression with subjective complaints of pain, 
fatigue, and loss of sleep.  

The report of a June 2004 neurological VA examination 
indicates that the veteran was being evaluated for headaches.  
The examiner did not have sufficient time to review the 
claims file, although it was made available to the examiner.  
The examination report was based on history reported by the 
veteran herself.  The veteran reported having headaches.  She 
also had back discomfort.  She reported having occasional 
numbness and tingling in her hands and feet.  She did not 
describe any Raynaud's phenomenon or cold changes.  There 
were no motor problems.  There was tenderness without spasm 
of the cervical spine with limitation of motion of the neck 
in all direction.  Examination of the back and spine was 
remarkable for diffuse tenderness without any evidence of 
spasm.  Straight leg raising signs were positive to 
approximately 60 degrees with veteran complaining of 
discomfort in the lower back and buttocks.  Neurological 
examination was unremarkable.  The examiner indicated that 
the likely cause of the veteran's headache was pseudotumor 
cerebri rather than fibromyalgia, but indicated that a lumbar 
puncture may be necessary to make a definitive diagnosis.  
The pertinent diagnosis was diffuse spinal discomfort; 
assessment of baseline history of fibromyalgia per 
rheumatology service; the veteran did not appear to have a 
neurological dysfunction in association with the problem.  

The report of a June 2004 VA spine examination indicates that 
the veteran's chief complaints were headaches and upper and 
lower back pain which radiated to both lower extremities.  
She worked at an RO as a computer and telephone clerk.  She 
reported lost time from work of approximately 40 days during 
the past 12 months, though at no time did the work loss occur 
during 12 consecutive days.  She had increased symptoms with 
prolonged sitting and standing.  She could walk unaided  but 
she could not walk for more than one half block without 
stopping.  She stated that her pain flared up approximately 
two times each week and lasted for approximately two hours.  
She had no numbness, weakness, or bowel or bladder 
dysfunction.  Examination showed 30 degrees of flexion and 35 
degrees of extension.  Left lateral and right lateral bending 
were 28 degrees.  Left lateral and right lateral rotation 
were 35 degrees.  When the strength of the quadriceps muscles 
was checked, the appellant barely made any attempt at active 
motion.  The examiner felt there was voluntary weakness.  
There was no atrophy.  Knee jerks were +4.  Straight leg 
raising was positive at 25 degrees on the right and 35 
degrees on the left.  Motor ability of dorsiflexion and 
plantar flexion were grade 5 after repeated demonstrable 
voluntary weakness and required distraction of the appellant.  
Ankle jerks were +4 bilaterally.  On palpation of the back, 
there was no area that was palpated that did not cause pain.  
She demonstrated left hemihypesthesia and no dermatome or 
anatomic distribution.  There appeared to be mild additional 
loss of motion (10 percent) due to pain, fatigue, weakness, 
and lack of endurance.  All motions of the thoracolumbar 
spine were limited by the veteran's claim of pain.  There was 
no evidence of a muscle spasm of any musculature of the back 
or lower extremities.  The diagnoses were fibromyalgia, 
limited motion of the lumbar spine, and resolved 
thoracolumbar strain.  

The examiner noted the following in the opinion:  the veteran 
complained of pain during the entire spinal examination.  
However, there was no consistent visible manifestation of 
pain.  There was no atrophy and none could be attributed to 
the thoracolumbar strain or fibromyalgia.  There was no 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the 
fibromyalgia or thoracolumbar strain.  The veteran's 
depressive disorder and morbid obesity affected her 
functional capacity but were not impacted by the back strain 
or fibromyalgia.  The opinion was based on the history 
obtained, inconsistent and non-physiologic and anatomical 
physical findings on examination, and normal X-ray findings.   

In the report of an April 2005 VA spine examination, the 
veteran reported having back pain since separation from 
service.  During the prior 12 months, she had missed 
approximately 60 days of work secondary to back pain.  She 
was unable to separate her back pain from her other symptoms 
of fibromyalgia.  Her back pain went from her cervical spine 
all the way down the length of her spine.  It radiated down 
her right leg; however, on examination, she stated that it 
radiated down her left leg.  Occasionally, the pain caused 
her to not be able to stand and walk.  That happened about 
one to two times a week.  When she had a flare-up, she 
usually missed two to three days of work at a time.  

The veteran had also been diagnosed with fibromyalgia.  She 
had fatigue and sleep disturbance.  She had stiffness and 
paresthesias in her hands, feet, and back.  She had headaches 
and irritable bowel symptoms.  She also had depression.  She 
denied Raynaud-like symptoms.  She had widespread pain in 
both the right and left sides of the body.  It was in both 
her hands and feet.  She also had pain in her spine.  Sitting 
still was what mostly exacerbated her back symptoms.  Range 
of motion of the thoracolumbar spine revealed forward flexion 
to 80 degrees, limited secondary to severe pain.  At this 
point, she stated that the pain radiated down her left leg.  
Extension of the back was limited to about 3 to 5 degrees, 
secondary to pain.  Lateral flexion was limited to 10 degrees 
on the left, and 12 degrees on the right, secondary to pain.  
Lateral rotation was limited to 10 degrees on the left, and 
to 20 degrees on the right, secondary to pain.  She had 5/5 
strength and there was no evidence of atrophy.  She was 
tender to palpation all down the spine.  There was no 
palpable spasm.  The back revealed very poor lumbar 
musculature in general.  The examiner stated that no spasm 
was palpable secondary to her bilateral poor muscular 
development in the back.  She had multiple tender and trigger 
points.  In fact, everywhere she was touched, she stated that 
she was tender.  X-rays of the cervical, thoracic and lumbar 
spine were all normal.  

The examiner opined that the fibromyalgia seemed to be 
affecting the veteran's back, in that it was the etiology of 
her back pain.  There was no palpable evidence of 
thoracolumbar strain.  In fact, she may have some atrophy 
secondary to disuse of her back muscles.  Since she usually 
did not stand and walk very much or do any type of bending or 
lifting, these muscles may be underdeveloped secondary to her 
disuse.  She had subjective symptoms of weakened movement and 
excess fatigability.  There was no subjective or objective 
findings of incoordination.  There was no objective finding 
of weakened movement.  There was an objective finding of 
decreased movement secondary to pain.  The severity of these 
manifestations could not be quantified by the examiner.  Due 
to the nature of fibromyalgia, it had several medical 
problems within its list of diagnoses, including depression 
and sleep disorder.  It was difficult to assess how the 
depression and sleep disorder affected the functional 
impairment further.  The functional impairment created by the 
depression and sleep disorder and obesity were difficult to 
dissociate with her fibromyalgia and the resultant back pain.  

During an April 2005 neurological examination, the veteran 
reported having pain mainly throughout the spine.  She 
described neck pain, middle back pain, lower back pain, as 
well as pain in her shoulders, arms, and legs, as well as 
headaches.  Her pain was present at all times, becoming worse 
with movement.  She could not sit for long periods of time as 
it made her back pain worse.  Due to her pain, she missed two 
or three days a week from work on a regular basis.  She had 
pain, weakness (due to pain), and numbness in her arms and 
legs.  She had occasional bladder problems.  

Examination showed that motor was 5/5.  There was no atrophy.  
Sensory examination was normal.  Sitting straight leg raising 
was negative, and only caused pain in her lower back.  The 
examiner performed a fibromyalgia test, which showed 
tenderness in 14 of the 18 trigger points, which more than 
met the criteria for 11 for fibromyalgia.  Also required for 
the criteria are the presence of pain in four quadrants of 
the body, including the axial skeleton, which the veteran 
more than met these criteria as well.  

In summary, the examiner indicated that the veteran more than 
met all clinical criteria for fibromyalgia.  The examiner 
opined that the veteran had moderate to severe fibromyalgia.  
In testing the trigger points, the veteran started crying 
because of pain.  There were no complaints of pain during any 
other parts of the physical examination.  Her fibromyalgia 
was a major cause of her impairment and she was in constant 
pain and missed two or three days a week of work.  

With regard to the thoracolumbar strain with musculoskeletal 
pain, the examiner stated that it was difficult to separate 
that from the fibromyalgia.  However, per history and 
physical examination, she did have coexisting musculoskeletal 
pain.  There was no evidence of radiculopathy or myelopathy 
on examination.  Thus, there was no indication for imaging of 
the spine.  Her excessive weight was obviously a contributing 
factor to her back and neck pain.  On active and passive 
movement, she did not seem to be in visible pain.  She did 
not appear to be in pain until she was tested for 
fibromyalgia at the tender points, when she obviously had 
severe pain.  There was no evidence of atrophy, skin changes, 
reflex or sensory changes that could be due to a 
radiculopathy or peripheral neuropathy as a cause of her 
symptoms.  The veteran's thoracolumbar strain was a 
contributing factor to her pain, but the fibromyalgia and 
depression made this much more of an issue.  

Analysis

After thorough review of the evidence of record, the Board 
finds that the veteran has met the criteria for an increased 
rating for fibromyalgia.  There appears to be some 
conflicting reports as to the areas of pain and tenderness or 
existence/level of pain and weakness.  For example, a June 
2004 VA examination report appears to be alluding that the 
veteran did not have pain or weakness, or at least not as 
much as she claimed to be experiencing.  The examiner noted 
that there was voluntary weakness requiring distraction of 
the veteran in order to obtain the true strength. The 
examiner also indicated that although the veteran complained 
of pain during the entire spine examination, there was no 
consistent visible manifestation of pain.  Further the 
examiner noted that there was no objective manifestation that 
would demonstrate disuse or functional impairment due to pain 
attributable to the fibromyalgia or thoracolumbar strain.  On 
the other hand, the 2005 VA neurological examiner found that 
the veteran only had pain when the specific fibromyalgia 
trigger points were tested, causing her to cry from the pain, 
but that she did not have pain during any other part of the 
examination.  These findings, contrary to the 2004 VA 
examination, would tend to indicate a consistent pattern of 
visible manifestation of pain, and most certainly a pattern 
of pain consistent with fibromyalgia.  

With regard to the 2001 VA examination, the report noted that 
the pain was primarily in the back and upper extremities.  On 
the other hand, the 2005 VA examinations indicate that the 
fibromyalgia affected the lower and upper extremities as well 
as the spine. Also, the 2001 examination report indicates 
that the examiner found that the veteran had moderate to 
severe functional impairment.  But, the examiner appears to 
have attributed this to the thoracolumbar strain, rather than 
the fibromyalgia.  However, subsequent examinations indicate 
that the primary disability is in fact fibromyalgia, that the 
pain is primarily due to the fibromyalgia, that it is the 
fibromyalgia that is moderate to severe, and that 
thoracolumbar strain is either resolved or only contributes 
to the pain caused by the fibromyalgia.  

In short, the Board acknowledges that there are different 
opinions and findings on the various medical examinations of 
record.  While the Board has reviewed and considered all 
findings within each medical examination, it is the Board's 
determination that the 2005 examinations appear to be more 
consistent with the extensive treatment records, particularly 
in relation to the extent and degree of pain associated with 
the fibromyalgia.  

While the veteran's fibromyalgia primarily affects the spine, 
the record indicates that she has pain and stiffness in the 
extremities as well.  The April 2005 spine examination notes 
stiffness and paresthesias in the hands, feet, and back.  The 
veteran reported pain in both the right and left side of the 
body.  The April 2005 neurological examination indicates that 
there was pain in the back, shoulders, arms and legs.  The 
examiner further indicated that the veteran more than met the 
trigger point test (with 14 out of 18 trigger points being 
tender with 4 kg of pressure at the trigger points) and that 
she also more than met the criteria of pain in the four 
quadrants of the body, including the axial skeleton.  
Further, it was determined that the fibromyalgia was moderate 
to severe, and that the veteran was in constant pain.  It is 
also noted that during the testing of trigger points, the 
appellant began crying due to pain.  These findings, along 
with records pertaining to treatment received for 
fibromyalgia related symptoms, lead the Board to conclude 
that the criteria for a 40 percent rating for fibromyalgia 
have been met.  

As for the thoracolumbar strain, it is questionable if this 
condition causes any functional impairment, separate from 
that caused by the fibromyalgia.  While the medical evidence 
of record indicate that the veteran has limitation of motion 
of the thoracolumbar spine, the record indicates that she is 
limited in movement due to pain.  This pain has primarily 
been attributed to the fibromyalgia.  She herself has been 
unable to differentiate the back pain caused by the 
fibromyalgia versus thoracolumbar strain, and VA examinations 
have indicated that impairment from any thoracolumbar strain 
is either resolved or minimally contributes to the pain 
caused by fibromyalgia.  It is noted that VA examination in 
2001 indicated that the veteran had moderate to severe 
functional impairment due to chronic back pain with history 
of thoracolumbar strain.  However, again, subsequent medical 
records have determined that the pain is in fact due to 
fibromyalgia, and that the thoracolumbar strain is either 
resolved or only contributes with the fibromyalgia to cause 
pain.  Radiological and physical examinations of record 
essentially indicate that there is not much, if any, 
pathology attributable to thoracolumbar strain.  The Board 
concludes that there is minimal, if any, functional 
impairment attributed to the thoracolumbar strain, separate 
and apart from that attributable to the fibromyalgia.  
38 C.F.R. § 4.14.  The veteran's symptoms, as well as the 
objective findings on range of motion and radiological 
testing attributable to thoracolumbar strain do not show that 
the criteria for an increased rating for thoracolumbar strain 
are met.  As such, this claim is denied.  


ORDER

A 40 percent rating for fibromyalgia is granted, subject to 
the criteria which govern the payment of monetary awards.  

An increased rating for thoracolumbar strain is denied.


REMAND

It appears that the veteran is making an assertion of marked 
interference with employment due to her fibromyalgia and 
associated back pain.  She is employed by the VA.  She has 
reported that she has missed time from work due to pain.  She 
has submitted numerous statements from co-workers, which 
indicate, in essence, that she had to be driven home from 
work on various occasions due to pain.  An April 2005 VA 
neurological examination noted that she missed two or three 
days of work per week on a regular basis.  In this regard, it 
is noted that an April 2005 VA spine examination indicated 
loss of 60 days of work during the previous 12 months (rather 
than 2-3 days/week).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities is made. 38 C.F.R. § 3.321 (2005).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Here, the appellant appears to be raising 
an issue of entitlement to an extraschedular rating for 
fibromyalgia, although, again, there is a discrepancy as to 
the level of interference with employment.  This matter must 
therefore be remanded to the RO for development and 
adjudication.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate a claim 
of entitlement to an extraschedular 
rating.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence.  The claimant must be 
instructed to submit all pertinent 
evidence in her possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.

2.  The RO should contact the veteran and 
request that she provide specific 
information and evidence as to the 
effects of her disability on her 
employment, to include amount of time 
missed from work since February 2001.  
Because she is a VA employee, she should 
have an automated leave record that she 
can access and submit. The veteran should 
be asked to submit supporting 
documentation substantiating marked 
interference with employment, to include 
any personnel actions taken to 
accommodate her disabilities.

3.  Thereafter, following any other 
appropriate development, the RO should 
adjudicate the issue of entitlement to an 
extraschedular rating for fibromyalgia 
and back pain based on all the evidence 
of record.  This should include 
consideration of whether referral to the 
Director, Compensation and Pension 
Service, is warranted and if so, to 
accomplish such referral.  If the benefit 
is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


